Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 4-6-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2017/0108964) in view of Wang et al. (US 2014/0160374) and Li et al. (US 2014/0160374).

    PNG
    media_image1.png
    433
    613
    media_image1.png
    Greyscale

Regarding claim 1, Sato (Fig. 10, 11 and 12, with Fig. 11 shown modified above) discloses a touch sensor, comprising:
a substrate layer (210);
a plurality of sensing electrodes (120x and 120y) on the substrate layer (as seen in Fig. 10), the plurality of sensing electrodes comprising electrode lines (the lines running diagonally down towards the left, and labelled “EL” in the modified Fig. 11 above) therein with a pattern period (a “mesh pattern” 220) and slits therein (the “holes” in the mesh), the plurality of sensing electrode comprising first sensing electrodes (120y) arranged along a first direction (the Y direction, which is vertical in Fig. 10) that is parallel to a top surface of the substrate layer (discussed in [0050], Fig. 10 is a view normal to the substrate surface, and so the Y direction will be parallel to that surface); and
second sensing electrodes (120x) arranged along a second direction (the X direction, which is horizontal in Fig. 10) that is parallel to the top surface of the substrate layer (similarly to as discussed above, since Fig. 10 is a view normal to the substrate surface, the X direction will be parallel to that surface) and perpendicular to the first direction (the X and Y directions are horizontal and vertical, respectively, and so are perpendicular), the second sensing electrodes including the slits (120y also include slits, defined by the EL and CB lines); and
bridge electrodes (140y) electrically connecting the first sensing electrodes neighboring each other (140y connects neighboring electrodes 100y, as discussed in [0042]);
connecting portions (110x) integrally connected with (eg. directly contacting with, see [0048] which discusses how “the mesh pattern 220 of the electrically conductive material is formed on the films of the transparent electrically conductive material”) the second sensing electrodes neighboring each other (“110x which electrically connect the X-direction electrodes adjoining in the X direction with each other”) to extend between second sensing electrodes neighboring in the second direction of the second sensing electrodes (110x connect neighboring X-direction electrodes, as discussed above, in the horizontal direction), wherein the connecting portions have a solid structure devoid of slits (110x is not a mesh, but instead a “films of a transparent electrically conductive material” and seen without slits in Fig. 12); and
dummy patterns (the lines running diagonally down towards the left, and labelled “DP” in the modified Fig. 11 above) disposed between the sensing electrodes (seen in Fig. 11) by a pattern period corresponding to the pattern period of the electrode lines included in the sensing electrodes (seen in Fig. 11, the mesh pattern of the dummy electrodes is a continuation of the mesh pattern of the sensing electrodes). 
However, Sato fails to teach or suggest wherein the connecting portions are disposed at the same level as a level of the second sensing electrodes.
Wang (Fig. 9 and 13) discloses a touch sensor, comprising:
a substrate layer (10);
a plurality of sensing electrodes (14 and 16) on the substrate layer (as seen in Fig. 13), the plurality of sensing electrodes comprising electrode lines (161 and 141) therein with a pattern period (the “mesh” discussed in [0047]) and slits therein (the “holes” in the mesh), the plurality of sensing electrode comprising first sensing electrodes (14) arranged along a first direction (D1) that is parallel to a top surface of the substrate layer (seen in Fig. 9 and 13, C-C’ and D-D’ correspond to directions D2 and D1, respectively, and are parallel to the surface of 10); and
second sensing electrodes (16) arranged along a second direction (D2) that is parallel to the top surface of the substrate layer (similarly to as discussed above, D2 is also parallel to the surface of 10 as seen in Fig. 13) and perpendicular to the first direction (D1 and D2 are perpendicular as seen in Fig. 9), the second sensing electrodes including the slits (16 also includes the same mesh pattern, seen in Fig. 9); and
bridge electrodes (14B) electrically connecting the first sensing electrodes neighboring each other (14B connects neighboring electrodes 14, as discussed in [0040]);
connecting portions (20) integrally connected with (eg. directly contacting with, as seen in Fig. 13) the second sensing electrodes neighboring each other (20 are directly connected with 16 as seen in Fig. 13), wherein the connecting portions have a solid structure devoid of slits (20 has no openings as seen in Fig. 13), wherein the connecting portions are disposed at the same level as a level of the second sensing electrodes (seen in Fig. 13, the connection portions 20 extend downwards to the same level as the level of the second sensing electrodes 16, eg. the level directly above substrate 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato so the connecting portions are disposed at the same level as a level of the second sensing electrodes as taught by Wang because both Sato and Wang teach stacked layers of connecting portions and second sensing electrodes, and Wang additionally teaches the connecting portions in a different layer (eg. as seen in the embodiment of Fig. 12, 20 are not in the same layer as 16) can instead have a variant wherein the connecting portions are in the same layer as the second sensing electrodes (as discussed above, seen in Fig. 13 where 20 and 16 are both directly contacting the surface of 10).
However, should it be found that the combination of Sato and Wang fail to teach or suggest “the connecting portions disposed at the same level as a level of the second sensing electrodes” simultaneously with “the connecting portions extend between second sensing electrodes neighboring in the second direction of the second sensing electrodes” with insufficient specificity, then: 
Li (Fig. 4 and 10) discloses a touch sensor comprising:
a substrate layer (190);
a plurality of sensing electrodes (110 and 120) on the substrate layer (as seen in Fig. 4), the plurality of sensing electrodes comprising electrode lines (called “stripe patterns S”) therein with a pattern period (eg. as seen in Fig. 11) and slits therein (the “spacing” between stripe patterns, see [0035]), the plurality of sensing electrode comprising first sensing electrodes (120) arranged along a first direction (the Y direction, which is vertical in Fig. 11) that is parallel to a top surface of the substrate layer (as seen in Fig. 4); and
second sensing electrodes (110) arranged along a second direction (the X direction, which is horizontal in Fig. 11) that is parallel to the top surface of the substrate layer (also seen in Fig. 4) and perpendicular to the first direction (the X and Y directions are horizontal and vertical, respectively, and so are perpendicular), the second sensing electrodes including the slits (110 and 120 both include slits, as seen in Fig. 11); and
bridge electrodes (160) electrically connecting the first sensing electrodes neighboring each other (160 connects neighboring electrodes 120, as discussed in [0026]);
connecting portions (150) integrally connected with (eg. directly contacting with as seen in Fig. 4) the second sensing electrodes neighboring each other (150 connects to a first electrode 110 on the left of Fig. 4, and a second electrode 110 on the right), the connecting portions disposed at the same level as a level of the second sensing electrodes (both directly above 190, as seen in Fig. 4) to extend between second sensing electrodes neighboring in the second direction of the second sensing electrodes (seen in Fig. 4, 150 connects neighboring electrodes 110, while Fig. 11 shows that 150 connects neighboring electrodes in the horizontal direction) wherein the connecting portions have a solid structure devoid of slits (as seen in Fig. 11, 150 is solid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato and Wang so the connecting portions are in the same level as the second sensing electrodes and extend between second sensing electrodes neighboring in the second direction of the second sensing electrodes as taught by Li because Li teaches that the connecting portions may be on different layers (for example, compare the embodiment of Fig. 4, discussed above, with Fig. 2, which has the 150 on different levels) and Li enhances the touch resolution of the panel (see [0009]).

Regarding claim 2, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein the electrode lines extend in a wavy line or a saw-tooth line (seen in Fig. 9C, the electrode lines may be wavy, see also [0046]).

Regarding claim 3, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein the dummy patterns are arranged along an imaginary extension line extended from the wavy line or the saw-tooth line (as discussed above, and as seen in Fig. 11, the dummy patterns directly extend from the mesh pattern of the sensing electrodes, and will still be extended when the electrode lines are wavy as seen in Fig. 9C).
Additionally, Wang (Fig. 22) discloses wherein dummy patterns (92F) are arranged along an imaginary extension line (seen in Fig. 22, the dummy patterns are aligned with the wavy electrode line 94Z) extended from the wavy line (“shaped like a sine wave” as discussed in [0060]) or the saw-tooth line.
It would have been obvious to one of ordinary skill in the art to combine Sato, Wang, and Li for the same reasons as discussed above.

Regarding claim 4, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein the dummy patterns include at least one of a wedge pattern, a line pattern or a bar pattern which is cut from the electrode line (as seen in Fig. 11, the dummy patterns include a line pattern). 

Regarding claim 5, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein the sensing electrodes further include connecting blocks (running diagonally downwards to the right, and labelled “CB” in the modified Fig. 11 above) that connect neighboring electrode lines (each of the EL lines are connected with CB, as seen in Fig. 11). 

Regarding claim 6, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein the slits are defined by the electrode lines and the connecting blocks neighboring each other (seen in Fig. 11, EL and CB define each hole in the mesh pattern).

Regarding claim 7, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses dummy blocks (the lines running diagonally down towards the right, and labelled “DB” in the modified Fig. 11 above) that connect neighboring dummy patterns (seen in Fig. 11, DB are connected to DP to form the mesh pattern), the dummy blocks arranged by a pattern period that is the same as a pattern period of the connecting blocks (seen in Fig. 11, CB and DB are aligned with the same pattern period). 

Regarding claim 9, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein dummy slits (the “holes” in the mesh) are defined by the dummy patterns and the dummy blocks neighboring each other (seen in Fig. 11, DP and DB define each hole in the mesh pattern). 

Regarding claim 10, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein dummy regions are defined between boundaries of the sensing electrodes which face each other (for example, the electrode 100x on the left electrode 100y on the bottom have a dummy region 150 between then, as seen in Fig. 12); and
the dummy patterns are arranged in each of the dummy regions (seen in Fig. 11 and 12 together, each of the dummy regions 150 has dummy patterns). 

Regarding claim 11, Sato, Wang, and Li disclose a touch sensor as discussed above, and Wang further discloses wherein the boundaries of the sensing electrodes extend in a wavy shape (“shaped like a sine wave” as discussed in [0059], see also Fig. 22, the edges of the sensing electrodes 94X and 96X are wavy in the boundary region indicated by the dotted lines). 
It would have been obvious to one of ordinary skill in the art to combine Sato, Wang, and Li for the same reasons as discussed above.

Regarding claim 12, Sato, Wang, and Li disclose a touch sensor as discussed above, and Sato further discloses wherein the electrode lines include:
first electrode lines included in the first sensing electrode (eg. similar to the lines EL as discussed above, but as part of 100x); and
second electrode lines included in the second sensing electrode (eg. the lines EL as discussed above, as part of 100y). 

Regarding claim 13, Sato, Wang, and Li disclose a touch sensor as discussed above, and Li further discloses wherein the electrode lines include:
first electrode lines included in the first sensing electrode (the wires S in 120);
second electrode lines included in the second sensing electrode (the wires S in 110); and
wherein the first electrode lines extend in the first direction (as seen in Fig. 10, the wires S in 120 are vertical) and the second electrode lines extend in the second direction (similarly, as seen in Fig. 10, the wires S in 110 are horizontal). 
It would have been obvious to one of ordinary skill in the art to combine Sato, Wang, and Li for the same reasons as discussed above.

Regarding claim 14, Sato, Wang, and Li disclose a touch sensor as discussed above, and Wang further discloses wherein an image display device includes a touch panel (see [0005]) with electrodes (94X) and dummy patterns (92F).
It would have been obvious to one of ordinary skill in the art to combine Sato, Wang, and Li for the same reasons as discussed above.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Wang, and Li as applied to claim 7 above, and further in view of Trauernicht et al. (US 2014/0216790).
Regarding claim 8, Sato, Wang, and Li disclose a touch sensor as discussed above, however fail to teach or suggest wherein the dummy patterns have inflected portions or bent portions, and the dummy blocks are combined with the inflected portions or the bent portions of the dummy pattern. 
Trauernicht (Fig. 5) discloses a touch sensor wherein the mesh patterns for the electrodes (touch and electrodes discussed in [0003]) have inflected portions or bent portions (seen in Fig. 5, the first wire 10 is wavy, and bends to the left and right), and the connecting blocks (20) are combined with the inflected portions or the bent portions of the mesh pattern (seen in Fig. 5, the connection wires 20 attach to the first wire 10 at the bent portions). 
Therefore, the combination of Sato, Wang, and Li with Trauernicht would provide a touch sensor wherein the dummy patterns (labelled DP in the discussion of Sato above, and corresponding to the first wires 10 of Trauernicht) have inflected portions or bent portions (Sato teaches the mesh has multiple bend portions to provide a wavy pattern, as seen in Fig. 9C, with Trauernicht teaching a similar shape in Fig. 5) and the dummy blocks (labelled DB in the discussion of Sato above, and corresponding to the second wires 20 of Trauernicht) are combined with the inflected portions or the bent portions of the dummy pattern (as seen in Fig. 5 of Trauernicht, the second wires 20 connect to the first wires 10 at the bent portions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato, Wang, and Li so the dummy patterns have inflected portions or bent portions, and the dummy blocks are combined with the inflected portions or the bent portions of the dummy pattern as taught by Trauernicht because this reduces manufacturing costs while providing excellent electrical performance (see [0008]).

Response to Arguments
Applicant's arguments filed 4-6-21 have been fully considered but they are not persuasive.
Regarding claim 1, the applicant argues that Sato and Wang fail to teach or suggest connecting portions which “extend between second sensing electrodes neighboring in the second direction of the second sensing electrodes.”  First, the applicant argues that Wang only teaches a conductive layer covering each sensing electrode, but not connecting neighboring sensing electrodes.  While this is true, the examiner notes that the conductive layer 20 of Wang was merely introduced to provide a teaching that the conductive layer 110x of Sato could be formed on the same level as the second sensing electrodes (Wang shows the conductive layer “fills in” the spaces between the second sensing electrodes 12, seen in Fig. 13), and that the limitation of the “conductive layer connecting neighboring sensing electrodes” is taught by the primary reference of Sato (for example, as seen in Fig. 12).
The applicant also argues that because the conductive layer 20 of Wang “is totally irrelevant with an element connecting the separated unit sensing electrodes with each other.”  The examiner respectfully disagrees.  Sato teaches that a conductive layer that connects separated unit sensing electrodes with each other (eg. 110x) can also cover those same sensing electrodes (as seen in Fig. 11).
However, for purposes of compact prosecution, the rejection has been modified to further include the reference of Li (which was previously introduced to reject claim 13).  As discussed above, Li properly teaches wherein a connecting portion is disposed both “at the same level as a level of the second sensing electrodes” while also “connecting the separated unit sensing electrodes with each other.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890.  The examiner can normally be reached on Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691